Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 06/25/2021 have been entered. Claims 1-20 remain pending. Applicant’s amendment to the specification have overcome the objection to it. Applicant’s amendment to Claim 6 overcomes the objection to Claim 6. Applicant’s amendments to Claim 1, 15, and 19 overcome the 35 U.S.C. 101 rejection of Claims 1-20. Applicant’s amendment to the claims have introduced a new 35 U.S.C. 112(b) rejection for Claims 6, 9, and 18.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of Claims 1, 3, 7-9, 15, and 17 have been considered but are not persuasive due to the inclusion of Claim 2 limitation of “a type of the second unit being identical to a type of the first unit” changes the rejection of Claims 1, 3, 7-9 to be under 35 U.S.C. 103 with respect to previously presented prior art Ito and Tadano. Similarly for Claim 15, the inclusion of the same limitation from Claim 16 into Claim 15 changes the rejection to be under 35 U.S.C. 103 with respect to Ito in view of Tadano. As Claim 19 was not amended to include this limitation, Claim 19 is rejected under the 35 U.S.C. 102.

On Page 16 of Applicant’s Remarks, Applicant details that the combination of Ito and Tadano fails to disclose that “a type of the second unit being identical to a type of the first unit.” While Ito does not disclose that the two units are identical, merely that they can be any household appliance, Tadano discloses in Figure 3 that the appliances being monitored are a “Air-conditioner 4000” and “Air-condition 2000”, which since it is monitoring two air conditioners would make it two units that are identical. 
Further on Page 16 of Applicant’s Remarks, Applicant details that Ito and Tadano fail to disclose the new limitation “the first unit is set to operate under an operation constraint, the operation constraint corresponding to the first transition model, and the operation constraint not being imposed on the second unit.”  Ito in [0796] details the method for monitoring the electrical device, with a plurality of steps involved.  In step A9, Ito imposes a restriction on the first electrical device, which would be considered a constraint that corresponds to the first model and first electrical unit only, therefor it is not applied to the second unit. As such, Ito provides details of operational constraints that it is imposing.
On page 17 of Applicant’s Remarks, Applicant details that Ito and Tadano fail to teach “disaggregate the composite signal waveform of signals of the first unit and the second unit into the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first state transition model corresponding to the first unit and a second state transition model of the second unit stored in the storage apparatus, the second state transition model being different from the first state transition model.”  Ito teaches that the processor has a “waveform separation learning portion” in [0102] and then provides details that it is able to obtain unique waveforms that correspond to each appliance in [0178]. Further, it details in 

Applicant’s Amendment to Claim 1 to add the limitation “a sensor that measures a composite signal waveform at a power trunk line” is further taught by Ito in [0079]. Ito teaches that a data acquisition unit measures the current and voltage waveforms, and in Figures 1-2 show that the plurality of electrical units are connected to a distribution board from which the measurements are made. The new limitation “individual signals of the plurality of units are aggregated to form the composite signal” is further taught by Ito in Figures 1-2 and [0065].  It can be seen in Figures 1 and 2 that the composite waveform measured is the waveform of the sum of the total current waveforms from each of the household appliances. The additional limitation of a display and further outputting the power consumption on the display is taught in [0352] of Ito. The additional limitation of a receiver that is in communication with the sensor and receives the composite signal waveform is taught by Tadano in [0066]. Tadano teaches that the measuring unit is connected to the processing unit by a communication network that allows for transmission and reception of information. A communication network necessitates that there is a receivers and transmitter for operation to send (transmitter) and receive (receiver) information. Claims 15 and 19 include the similarly new limitations as detailed above and are rejected under the same reasoning as given above (and further detailed below in the 35 U.S.C. 103 rejection) with respect to Ito in view of Tadano.

Claim Objections
Amended Claim 19 is objected to because of the following informalities:  Claim 19, Line 8 details “the first unit and the second unit” which is the first mention in Claim 19 of the “first unit” and the “second unit.”  Since it is the first mention, appropriate antecedence would be “a first unit and a second unit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 6, 9, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amends to the independent claims of Claim 1 and Claim 15 to specify “a plurality of units including a first unit and a second unit”. Claim 6, 9, and 18 specify “the unit” which becomes indefinite due to it not being clear whether “the unit” of Claims 6, 9, and 18 are in reference to “the first unit” or “the second unit” of the independent claim. Examiner interprets “the unit” as being “the first unit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US20150058276).
In regards to Claim 19, Ito teaches “A non-transitory computer readable recording medium storing therein a program causing a computer (computer with program executing process – [0780]) of a waveform disaggregation apparatus (current waveform and monitoring household appliances – [0064], Figure 1) communicatively connected to a sensor configured to measure a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which a plurality of units are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units are aggregated to form the composite signal (sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2), to execute processing (program running process – [0781]) comprising: receiving, from the sensor,  the composite signal waveform of signals of the plurality of units including the first unit and the second unit (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]), the first unit being set to operate under an operation constraint, the operation constraint corresponding to a first state transition (Method for monitoring with the Factorial Hidden Markov Model includes step (A9) which imposing a restriction on the estimate of the electrical signal of the first electrical device – [0796]; St-1(1) transitions to state Yt-1 – Figure 4); performing, based on the first state transition model (HMM represent operation states – [0023]), estimation of a signal waveform of the first unit from the composite signal waveform to separate the signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and outputting power consumption of the first unit, on a display (may display current consumption or power consumption of household electrical appliance – [0352]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20150058276) in view of Tadano (US20160124022).

In regards to Claim 1, Ito teaches “a system comprising: a plurality of units including a first unit and a second unit (current waveform and monitoring household appliances – [0064], Figure 1); a sensor that measures a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which the plurality of units are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units are aggregated to form the composite signal (sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2); and a waveform disaggregation apparatus (monitoring system – Figure 3) comprising: a processor (processor – [0789]; cpu – [0784]); a memory storing program instructions executable by the processor (memory – [0785]); a display (display – [0113]); and a storage apparatus that stores (model storage unit – [0076]), as a model of an operation state of a unit among the plurality of units (HMM represent operation states – [0023]; model storage unit 13 includes model of each household electrical appliance model – Figure 3), a first state transition model including a segment in which each state transition occurs along one directional single path (St-1(1) transitions to state Yt-1 – Figure 4), wherein the first unit is set to operate under an operation constraint, the operation constraint corresponding to the first state transition model, and the operation constraint not being imposed on the second unit (Method for monitoring with the Factorial Hidden Markov Model includes step (A9) which imposing a restriction on the estimate of the electrical signal of the first electrical device – [0796]), wherein the processor is (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); perform, at least based on the first state transition model stored in the storage apparatus, estimation of a first signal waveform of the first unit from the composite signal waveform to separate the first signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and output power consumption of the first unit, on the display (may display current consumption or power consumption of household electrical appliance – [0352]).”
Ito does not teach “a type of the second unit being identical to a type of the first unit; a receiver that is communicatively connected to the sensor and receives the composite signal waveform from the sensor; receive, from the receiver, the composite signal waveform.”
Tadano teaches “a type of the second unit being identical to a type of the first unit (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3); a receiver that is communicatively connected to the sensor and receives the composite signal waveform from the sensor (measuring unit and processing unit connected to each other to enable transmission and reception of information through communication network – [0066]); receive, from the (processor receives over communication network the digital waveform data – [0066]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 2, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is configured to disaggregate the composite signal waveform of signals of the first unit and the second unit into the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first state transition model corresponding to the first unit and a second state transition model of the second unit stored in the storage apparatus (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]), the second state transition model being different from the first state transition model (household electrical appliance model (factor) #1, household electrical appliance model (factor) #2 – [0096], Figure 3).” 

In regards to Claim 3, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first unit operating under the operation constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions at a subsequent time to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148])”

In regards to Claim 4, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the first unit the and second unit comprise any one out of: first and second home electrical appliances and a second home electrical appliance (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3).”

In regards to Claim 5, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the sensor comprises a current sensor that measures a current flowing through the plurality of units (data acquisition unit comprises a measurement device (sensor) that measures current and voltage – [0078]) and wherein the processor is further configured to obtain a composite current waveform of the plurality of units, as the composite signal waveform (data acquisition unit measures current wave form and voltage waveform – [0079]; sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2).”

In regards to Claim 7, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a state of the first unit at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]), based on the first state transition model and a prescribed state (state estimation unit performs state estimation for obtaining a state probability or the like which is in each state of each factor #m of the FHMM stored in the model storage unit” – [0209])."

In regards to Claim 8, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a prescribed state of the first unit, based on the first state transition model and a state at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]).”

As best understood, in regards to Claim 9, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the model of the operation state of the unit among the plurality of units corresponds to a factor of a Factorial Hidden Markov Model (FHMM) (factorial hidden markov model – [0027]; overall model includes model of each household electrical appliance – Figure 3).”

In regards to Claim 10, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the processor is further configured to detect an anomaly of the (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

In regards to Claim 15, Ito teaches “a computer-based waveform disaggregation method  for a system comprising: a plurality of units including a first unit and a second unit (current waveform and monitoring household appliances – [0064], Figure 1); and a sensor configured to measure a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which the plurality of units are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units are aggregated to form the composite signal (sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2), the method comprising: setting the first unit to operate under an operation constraint, the operation constraint corresponding to a first state transition model including a segment in which each state transition occurs along one directional single path, wherein the operation constraint is not imposed on the second unit (Method for monitoring with the Factorial Hidden Markov Model includes step (A9) which imposing a restriction on the estimate of the electrical signal of the first electrical device – [0796]; St-1(1) transitions to state Yt-1, Directional path detailed in Figure 4-5); receiving, from the sensor, the composite signal waveform of the plurality of units including the first unit that operates under the operation constraint and the second unit (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); and performing, based on the first state transition model (HMM represent operation states – [0023]), estimation of a first signal waveform of the first unit from the composite signal waveform to separate the signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and outputting power consumption of the first unit, on a display (may display current consumption or power consumption of household electrical appliance – [0352]).”
Ito does not teach “a type of the second unit being identical to a type of the first unit.”
Tadano teaches “a type of the second unit being identical to a type of the first unit (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 16, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “disaggregating the composite signal waveform of signals of the first (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]) the second state transition model being different from the first state transition model (household electrical appliance model (factor) #1, household electrical appliance model (factor) #2 – [0096], Figure 3).”

In regards to Claim 17, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first unit operating under the operation constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions, at a subsequent time, to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148]).”

As best understood, in regards to Claim 18, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “detecting an anomaly of the unit from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

Claim 20, Ito discloses the claimed invention as above except for “storing the program causing the computer to execute anomaly decision processing to detect an anomaly of one of the plurality of units from the disaggregated signal waveform or a prescribed state.”
Tadano further teaches “storing the program causing the computer to execute anomaly decision processing to detect an anomaly of one of the plurality of units from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to indicate abnormal state of the appliances. Doing so would improve the power monitoring of electrical devices.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano and Kawai (US20160055044).
As best understood, in regards to Claim 6, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to store the model in the storage apparatus (“overall models (model parameters thereof) which are stored in the model storage unit” – [0080]-[0081]).”
Ito in view of Tadano does not teach “the processor is further configured to create the model of the operation state of the unit.”
(behavior model creation program – [0099]; behavioral model created using hidden markov model – [0059]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Kawai to create a hidden markov model. Doing so would improve the use the use markov model to determine the abnormalities/faults in systems that have multiple points.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano and Velipasaoglu (US20160217022).
In regards to Claim 11, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold to decide whether or not an anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Velipasaoglu to use a threshold to determine an anomaly. Doing so would improve the determination of anomalies in data when using a Hidden Markov Model.

In regards to Claim 12, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]; moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]).”


In regards to Claim 13, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to determine priority for each set of the factor and the state (anomaly detection system gives ranked list of predicted anomalies – [0063]), in accordance with an estimated value of the state corresponding to a time at which the anomaly is detected (anomaly clusters based on time – [0044]), and (moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]; estimated average and standard deviation used to identify instances of anomalies – [0074]).”

In regards to Claim 14, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to adopt as criterion for determining the priority: (c) the state is a state where a specific time has elapsed from the start of the segment (ranked list of anomalies generated using a time series of feature vectors – [0147]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.K./Examiner, Art Unit 2863                 

/TARUN SINHA/Primary Examiner, Art Unit 2863